Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/20/2022. Applicant amended claims 7 and 13, cancelled claim 8; claims 7, 9 – 13 are pending in this application.

Allowable Subject Matter
Claims 7, 9 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7 and 13, the combination of US Patent to Morris (4,281,676) does not render obvious in combination with other, the claim limitation “wherein respective dimensions of the first throttle (9) and the further throttle (22) are matched to one another in such a manner that a third volume flow (Q3), which is a difference between the first volume flow (Q1) and the second volume flow (Q2), is produced in the pressure chamber (8), and this differential volume flow behaves in a temperature-stable manner or has a desired temperature dependence” and “the third volume flow being equal to a difference between the first volume flow and the second volume flow, and wherein respective dimensions of the first throttle and the further throttle are matched to one another in such a manner that the third volume flow is produced in1/19/22-535 pm-3-17/258,496 the pressure chamber, and this differential volume flow behaves in a temperature-stable manner or has a desired temperature dependence” respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753